Citation Nr: 0521371	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-22 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas, that denied service connection for a skin 
condition.  In October 2002, the Board undertook additional 
development of the evidence as to this issue pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later 
invalidated.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In July 2003, the 
Board remanded the issue to the RO for further action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current skin condition began many years 
after service and was not caused by any incident of service 
or related to the single episode of rash on the face and neck 
shown in service.  The medical evidence does not show that 
the veteran has a permanent skin condition that was caused by 
his military service.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current skin condition 
developed while he was on field exercises erecting tents 
shortly before his release from active service.  He claims 
that approximately 18 days prior to his release he broke out 
in an itchy, bumpy rash on his head and neck.  He alleges 
that he was taken to the infirmary, where he was given a 
lotion for treatment, and was told that the rash was due to 
"excitement" related to his discharge.  The veteran 
acknowledges that the original rash cleared within three days 
of the treatment.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
diagnosed skin disorders are not conditions subject to 
presumptive service connection.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran underwent examination in August 1972, prior to 
enlistment.  Upon examination, his skin was found to be 
normal; on the accompanying report of medical history, he 
indicated that he had no prior history of skin diseases.  In 
September 1972, the veteran again underwent examination 
because it was thought that his August 1972 records had been 
lost.  At this examination, the veteran indicated on the 
report of medical history that he did have a prior history of 
skin disease.  Upon examination, he was noted to have a 
shaving rash on his neck, but it was not considered 
disabling.  Clinical evaluation found no abnormality of the 
skin.  Despite that the veteran claims to have developed a 
rash for which he received treatment shortly before his 
release from service, the remainder of the veteran's service 
medical records is negative for any treatment or complaints 
relating to the skin.  Upon examination at discharge in June 
1975, no abnormality of the skin was noted.  

As the veteran was clearly noted to have a rash upon 
examination at entrance, he is not presumed to have been in 
sound condition upon entrance.  The Board will therefore 
first consider entitlement to service connection for a skin 
disorder under the theory of aggravation of a preexisting 
condition.  However, the veteran's service medical records 
are negative for any record of treatment for a skin disorder 
during service, nor was a skin condition shown at examination 
upon his discharge.  As noted further below, there is no 
competent clinical evidence, either in the service medical 
records or in post-service medical records, that suggests the 
veteran's skin condition sustained an overall permanent 
increase in disability during active military service.  As it 
is not shown that the veteran was treated for any skin 
conditions during service and his report of examination at 
discharge is negative for a skin condition, the Board finds 
that the veteran is not entitled to service connection for a 
skin condition under the theory of aggravation of a 
preexisting condition.  The Board finds that the shaving rash 
on his neck, which was noted on his entry to service, is not 
shown to have increased in severity during service.  The 
Board therefore turns to an evaluation of the merits of 
service connection on a direct basis.

In order to prevail on his claim for service connection, the 
veteran must demonstrate either a combination of 
manifestations sufficient to identify a skin condition so as 
to establish chronicity of such claimed disorder during 
service, or show a continuity of symptomatology following 
service.  The Board notes first that while the veteran claims 
to have been treated for a skin condition during service, 
this is not borne out by his service medical records.  A 
chronic skin disorder is not demonstrated.  At his 1975 
service discharge examination, the veteran claimed to have 
had a history of skin problems, but his skin was normal on 
objective examination.  The service medical records do not 
show any complaint of or treatment for any skin disorder in 
service with the exception of the notation of shaving rash on 
the entrance examination.  Therefore, the Board finds that 
incurrence of a chronic skin disorder in service is not 
factually shown.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current skin condition.  38 C.F.R. § 3.303(b).  With regard 
to the continuity of post-service symptomatology, the veteran 
claims to have first received post-service medical treatment 
for his skin condition from his private family physician, 
C.R. Cole, M.D., shortly after his discharge in 1975.  Both 
the RO and the veteran requested Dr. Cole's treatment 
records, dated from 1975 through October 1999.  The Board 
received and has reviewed Dr. Cole's treatment records, dated 
from April 1991 to April 1997, none of which relate to 
treatment for a skin disorder.  Upon request for additional 
records from Dr. Cole In January 2003, the veteran was 
informed that Dr. Cole had retired and that all of his 
medical records had been destroyed.  

It appears that the veteran first sought VA medical treatment 
in November 1998.  VA treatment records from November 1998 to 
August 2002 show treatment for various disorders, including 
skin conditions.  It appears from a review of these records 
that the veteran was treated for skin disorders variously 
diagnosed as chronic dermatitis, not otherwise classified; 
seborrheic dermatitis; folliculitis; pseudofolliculitis 
barbae; and a dysproteinemia, not otherwise classified.  VA 
examiners largely believe his skin condition to be consistent 
with an allergic reaction.  At no time did any examiner make 
any link or nexus between these various disorders and his 
service.

The veteran has undergone three VA compensation and pension 
examinations related to his skin disorder, each with the same 
examiner.  The first examination was in August 1999.  The 
examiner noted, at the time of examination, that the 
veteran's claims file was not available for review.  The 
veteran reported that he began having trouble with his skin 
during service.  Specifically, he broke out with an itchy, 
bumpy rash on his face and neck after setting up tents.  He 
was given a lotion at sick call and the rash resolved within 
three days.  The veteran alleges that the rash reappeared 
approximately three months after his discharge from service.  
He claimed to have seen his family physician, who gave him a 
lotion for treatment, but did not tell him anything about the 
nature of the rash.  The history of treatment for the rash is 
somewhat confused, with the veteran having alleged to have 
seen a VA dermatologist located in Lepanto, Arkansas, in the 
early 1990's, while the examiner noted that this is not 
possible, as he was personally aware that there has never 
been a VA dermatologist in that city.  Regardless, the 
veteran acknowledged first coming to VA for treatment in 
Memphis, Tennessee, in 1998.  There was no history of 
exposure to any type of noxious agent noted.  Physical 
examination revealed him to have a generalized process 
affecting the face, torso, and extremities, with crusted 
secondary lesions and healed excoriations.  The lower legs 
showed very, very dry xerotic skin with a tendency toward an 
ichthyotic pattern.  He had mild seborrhea of his scalp, and 
bilateral tinea pedis with interdigital web scaling and 
moccasin distribution of scale but no onychomycosis.  The 
examiner stated that he was unable to determine the nature of 
the veteran's skin condition without further investigation.

The veteran next underwent a VA examination in July 2000.  
The examiner noted that the claims folder was available for 
review and that such a review was carried out.  The symptoms 
of the veteran's current skin condition were similar to the 
those exhibited on examination in August 1999.  The examiner 
noted that the veteran's condition had been progressive in 
nature.  In addressing the nature of the veteran's condition, 
the examiner stated that at this stage, all that could be 
stated is that he has a chronic dermatitis, not otherwise 
classified and the differential would be adult atopic 
disease.  This might be supported because in his medical 
record he had indicated a history of hay fever prior to 
entering service.  In addressing the Board's request on 
remand to determine the correct diagnosis and to discuss 
whether the rash had its onset during service, the examiner 
noted that there was, unfortunately, nothing in his service 
medical records that indicated what the rash on his neck was 
felt to be.  The examiner raised the possibility that the 
skin condition might be secondary to some undiagnosed 
disease, but concluded that he was unable to determine 
whether the rash he had in service was the rash he has now.  

The final examination took place in December 2003.  Physical 
examination revealed similar findings as noted in the 
previous examinations, although there was marked improvement 
in the number and pattern of the lesions on his face.  The 
examiner noted that in May 2000, the veteran had had a biopsy 
which read as chronic dermatitis with eosinophils consistent 
with an allergic reaction.  The diagnosis at that time was 
prurigo nodularis versus plasmacytoma because his workup 
revealed a monoclonal gammopathy.  The monoclonal gammopathy 
was evaluated by Hematology and Oncology, with no definitive 
diagnosis made.  The examiner stated that the veteran had had 
an extensive workup thus far that had not been definitive as 
far as etiology is concerned.  In concluding his report, the 
examiner noted that his diagnosis at this point was still not 
classifiable, but fell within the general heading of a 
neurodermatitis, a folliculitis, pseudofolliculitis barbae, 
and a dysproteinemia, not elsewhere classified.  Given that 
there was no in-service record of the rash, he could not 
state positively that this was the condition he had in 
service.  However, in considering that the veteran had told 
the same story on multiple occasions and without altering it, 
the examiner would give the veteran the benefit of the doubt 
that it was incurred in service.

In this case, the first post-service clinical evidence of any 
skin condition is in 1998, approximately 23 years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Examination and 
treatment records since 1998 do not relate the veteran's 
current skin condition to his service.  Indeed, no nexus can 
be made because the veteran's service entrance examination 
does not indicate exactly what type of skin condition the 
veteran had at entrance and the service medical records are 
otherwise negative for complaint of or treatment for any skin 
condition.  This weighs heavily against the veteran's claim.  
While at the last VA examination the examiner expressed that 
he would tend to believe the veteran's word that his 
condition was incurred in service, this was based upon a 
history provided by the veteran.  Transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current problem to service; however, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The veteran has submitted several lay statements in support 
of his claim.  One sibling and two individuals who claimed to 
have known the veteran since childhood stated that the 
veteran did not have a skin condition as a child.  Another 
sibling stated that he has never had any kind of a skin 
problem.  None of these individuals reported having been 
aware of his skin condition while he was in service.  
Moreover, the veteran's statements and those of his friends 
are not competent evidence of a nexus between service and the 
veteran's current disability.  Although lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra. 

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of a skin condition since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  There is no record of any skin problem 
until 1985.

The weight of the medical evidence demonstrates that any skin 
problems during service were acute and transitory and 
resolved without residual disability, and that the current 
skin condition began many years after service and was not 
caused by any incident of service.  The Board concludes that 
a skin condition was not incurred in or aggravated by 
service.  Furthermore, because a skin rash is clearly 
documented in the physical examination for enlistment, and 
because there is no evidence that indicates that any 
preexisting skin condition underwent a permanent increase in 
disability during service, the presumption of aggravation at 
38 C.F.R. § 3.306 is not applicable.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in September 1999.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  VA sent the 
appellant correspondence in October 2002 and January 2003; 
statements of the case in March 2000 and November 2000; and a 
supplemental statement of the case in February 2004.  The 
veteran was additionally notified of VA's duties to notify 
and assist in the Board's July 2003 remand.  There was no 
harm to the appellant, as VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the appellant's possession.  Any 
defect with regard to the timing and content of the notices 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

Service connection for a skin condition is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


